DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (1-13 and 15) in the reply filed on 31 October 2022 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 February 2021, as described above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed (Claims 1-13 and 15) invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps that are performed in a computer or possibly even in one’s mind and represent a modeling application that is not tied to a particular machine. This judicial exception is not integrated into a practical application because it is not actually applied to performing the imprinting process, nor as described above is it tied to a particular machine. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim limitations amount to steps that can be performed mentally or using a general-purpose computer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 15 recite the limitation "the pitch constraint" in the 5th indent.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the optimum base drop pattern exclusion edge" in the line of the last indented paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mesa sidewall" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim in claim 8 or claim 1.
Claim 10 recites the limitation "the optimum base drop pattern exclusion edge line" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim but would be corrected if the antecedent basis problems of claim 1 were corrected. 
Double Patenting
Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,634,993. Although the claims at issue are not identical, they are not patentably distinct from each other because should the 101 issues in the instant claims be remedied, it is the Examiner’s position that said claims would be anticipated by or obvious over the claims of the ‘993 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US Patent 10,634,993).
Regarding Claims 1-13 and 15: Note: in light of the antecedent basis problems in the claims, substantive examination of the claims was not possible.  However, it is the Examiner’s position that the instant application is not patentable/obvious over the disclosure of Fletcher.  Fletcher discloses a fluid droplet dispensing apparatus and method that in the Examiner’s opinion, puts the instant application’s software to use.  Fletcher discloses a first drop pattern, and second drop pattern that is offset by an integer multiple of the minimum pitch of the dispensing apparatus (Claims 14 and 15).   As described above the instant application is not written in such a way as to allow substantive examination because it is not patent eligible and is replete with antecedent basis problems in the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744